Citation Nr: 0020910	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In a December 1999 decision, 
the RO granted a higher 30 percent rating for service-
connected PTSD.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  His claim for a higher 
rating is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

By statements dated in February and April 1999, the veteran 
reported that he had been treated by a private clinical 
social worker, A. Hutton, since July 1998.  Although a report 
of a "Psycho-Social History" from Mr. Hutton is associated 
with the file, clinical records of treatment for PTSD are not 
in the file.  

By a letter to the veteran dated in December 1999, the RO 
requested that he provide names, addresses, and dates of 
treatment for PTSD by health care providers.  The veteran did 
not respond to this letter. 

In late December 1999, after the above RO request for 
evidence was sent to the veteran, he underwent a VA 
psychiatric examination.  At this examination, he reported 
that he had been treated by a psychiatrist in Erie County, 
and that he was currently being treated by a social worker, 
Mr. Harrington. 

It is the judgment of the Board that, under the circumstances 
of this case, the veteran should be given one more 
opportunity to submit evidence of treatment for his 
psychiatric condition.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board points out that, although the VA has a 
duty to assist in developing a claim, that duty is not a one-
way street, and the veteran has an obligation to provide the 
VA with information necessary to obtain treatment records.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder 
since 1995.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.  In particular, the RO 
should attempt to obtain clinical records 
from Mr. Hutton and Mr. Harrington.

2.  After the above development has been 
completed, the RO should review the claim 
for a higher rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




